DETAILED ACTION
Response to Amendment
Terminal Disclaimer
The terminal disclaimer filed on 6/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,537,710 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Acknowledgements
	The claim objections have been obviated by the amendments to the claims filed on 6/15/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7-9, 11-12, 14-15, 18, 21, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Layman et al. (US 7,914,467; hereafter Layman).
In regard to claim 1, Layman discloses a catheter (610) comprising: an elongated body including: an inner liner (20, 318) extending between a proximal end and a distal end, the inner liner defining a lumen (50), wherein the inner liner (20, 318) includes a proximal section including the proximal end and a distal section (611) including the distal end, wherein the distal section of the inner liner includes a liner wall (20c) defining a plurality of cuts (24); and an outer jacket (322) positioned over the inner liner and fixed to the inner liner, wherein the outer jacket extends over the plurality of cuts (see Figure 9), wherein each cut of the plurality of cuts forms a cavity radially bound by at least one of the inner liner and the outer jacket (see Figure 9), and wherein the inner liner is formed from a more lubricous material than the outer jacket (318 is formed of PTFE; a known lubricious material; see col. 14, lines 1-2).
In regard to claim 4, Layman discloses wherein at least one cut of the plurality of cuts (24) is a partial cut (see Figure 9; all cuts are partial), wherein the partial cut extends only partially through a thickness of the liner wall (shown clearly in Figure 9).
In regard to claim 5, Layman discloses wherein the at least one cut extends from an outer surface of the liner wall and radially inward towards the lumen (clearly shown in Figure 9).
In regard to claim 7, Layman discloses wherein at least one cut of the plurality of cuts is disposed in an arc around an outer surface of the inner liner (see Figures 9, 11, 13, 15 for example of cuts extending around the arc).
In regard to claim 8, Layman discloses wherein at least one cut of the plurality of cuts is elongated in a direction substantially perpendicular to a longitudinal axis of the inner liner (see 524b in Figure 13).
In regard to claim 9, Layman discloses wherein at least one cut (524b) of the plurality of cuts is oblong shaped, a major axis of the oblong shape extending in a direction substantially perpendicular to a longitudinal axis of the inner liner (see Figure 13).
In regard to claim 11, Layman discloses wherein at least one cut (424, 524a) of the plurality of cuts is elongated in a direction substantially parallel to a longitudinal axis of the inner liner. 
In regard to claim 12, Layman discloses wherein the inner liner has a circular cross-section, and at least one cut of the plurality of cuts (524b) extends around only part of a circumference of the circular cross section.
In regard to claim 14, Layman discloses wherein the plurality of cuts (24) are symmetrically arranged relative to a longitudinal axis of the inner liner (see Figure 9).
In regard to claim 15, Layman discloses wherein the plurality of cuts are asymmetrically arranged relative to a longitudinal axis of the inner liner (see helical cuts 724 in Figure 15).
In regard to claim 18, Layman discloses a catheter (610) comprising: an elongated body including: an inner liner (20, 318) extending between a proximal end and a distal end, the inner liner defining a lumen (50), wherein the inner liner includes a proximal section including the proximal end and a distal section (611) including the distal end, wherein the distal section of the inner liner includes a liner wall(20c) defining a helical cut (724; see Figure 15); and an outer jacket (322) positioned over the inner liner and fixed to the inner liner, wherein the outer jacket extends over the helical cut (see Figure 9), wherein the helical cut forms a cavity radially bound by at least one of the inner liner or the outer jacket (see Figure 9), and wherein the inner liner is formed from a more lubricous material than the outer jacket (318 is formed of PTFE; a known lubricious material; see col. 14, lines 1-2).
In regard to claim 21, Layman discloses wherein the helical cut is a partial cut extending only partially through a thickness of the liner wall (see Figure 9).
In regard to claim 23, Layman discloses wherein each cavity is radially sealed by the outer jacket (see Figure 9).
In regard to claim 24, Layman discloses wherein the cavity is radially sealed by the outer jacket (see Figure 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Layman in view of Davis (US 2006/0189896).
In regard to claim 13, Layman discloses all of the limitations recited in the independent claim but fails to disclose wherein a density of the plurality of cuts decreases in a proximal direction, wherein the density corresponds to a number of cuts per unit length of the inner liner.
Davis discloses an analogous liner to the claimed invention comprising a number of grooves (630; cut-like features) and further teaches that the width, depth, and spacing of the grooves can be varied to optimize the characteristics of the liner (see par. [0158)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liner of Layman with the varied spacing of Davis in order to optimize the flexibility of the liner.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Layman in view of Berg et al. (US 5,897,537; hereafter Berg).
In regard to claim 13, Layman discloses all of the limitations recited in the independent claim but fails to disclose wherein “the elongated body extends along a longitudinal axis, wherein the inner liner comprises an inner liner portion and the outer jacket comprises an outer jacket portion longitudinally aligned with the inner liner portion, wherein the inner liner portion is formed from a first material having a first hardness and the outer jacket portion is formed from an outer liner material having a second hardness, the second hardness being greater than the first hardness” as is recited in claim 17.
In a similar art, Berg discloses an elongated body extending along a longitudinal axis, wherein the inner liner comprises an inner liner portion and the outer jacket comprises an outer jacket portion longitudinally aligned with the inner liner portion (see Figure 6), wherein the inner liner portion is formed from a first material having a first hardness and the outer jacket portion is formed from an outer liner material having a second hardness, the second hardness being greater than the first hardness (see col. 5, line 62- col. 6, line 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Layman with the transition element of Berg in order to adjust the flexibility of the catheter to suit its intended use.
Claims 6, 10, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Layman.
The instant disclosure describes the parameters of cut depth, cut shape, cut location, and cut symmetery as being merely preferable, and does not describe these parameters as contributing any unexpected results to the system. As such, parameters such as cut shape, cut location, and cut symmetery are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the limitations of cut shape, cut location, and cut symmetery would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.


Allowable Subject Matter
Claims 3 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/15,2022, with respect to the Berg, Chee, and Wolvek rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783